Capozzoli, J. (concurring).
On the question of where it was that the defendant possessed the gun, it is important to note that *234the possession charged against him in the indictment is “ outside his home or place of business ”.
Therefore, since the defendant has been found guilty by the jury on that count, it must follow that the jury was convinced that the defendant was not in his place of business when the gun was fired. The evidence clearly demonstrates that the defendant took the gun from his store, went out on the sidewalk and fired it. Hence, there was no duty on the trial court to charge on the misdemeanor, as is contended by the defendant.